Case 6:16-cv-06112-MAT Document 34 Filed 04/09/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
-V-

THE PREMISES AND REAL PROPERTY WITH 16-CV-6112T
ALL BUILDINGS, APPURTENANCES, AND

IMPROVEMENTS, LOCATED AT 9807 MILL RUN

DRIVE, GREAT FALLS, VIRGINIA, THAT IS, ALL

THAT TRACT OR PARCEL OF LAND, SITUATED

IN THE COUNTY OF FAIRFAX, AND STATE OF

VIRGINIA, AND MORE PARTICULARLY DESCRIBED

IN A CERTAIN DEED RECORDED IN BOOK 23604

OF DEEDS AT PAGE 342 IN FAIRFAX COUNTY

CIRCUIT COURT,

THE PREMISES AND REAL PROPERTY WITH

ALL BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS, LOCATED AT 9480 VIRGINIA
CENTER BOULEVARD, UNIT 331, VIENNA,
VIRGINIA, THAT IS, ALL THAT TRACT OR PARCEL
OF LAND, SITUATED IN THE TOWN OF VIENNA,
COUNTY OF FAIRFAX, AND STATE OF VIRGINIA,
AND MORE PARTICULARLY DESCRIBED IN A
CERTAIN DEED RECORDED IN BOOK 22163 OF
DEEDS AT PAGE 419 IN FAIRFAX COUNTY
CIRCUIT COURT,

THE PREMISES AND REAL PROPERTY WITH

ALL BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS, LOCATED AT 2726 GALLOWS
ROAD, UNIT 1304, VIENNA, VIRGINIA, THAT IS,
ALL THAT TRACT OR PARCEL OF LAND, SITUATED
IN THE TOWN OF VIENNA, COUNTY OF FAIRFAX,
AND STATE OF VIRGINIA, AND MORE
PARTICULARLY DESCRIBED IN A CERTAIN DEED
RECORDED IN BOOK 21321 OF DEEDS AT PAGE 992
IN FAIRFAX COUNTY CIRCUIT COURT,

THE PREMISES AND REAL PROPERTY WITH
ALL BUILDINGS, APPURTENANCES, AND
IMPROVEMENTS, LOCATED AT 1939 ROLAND
Case 6:16-cv-06112-MAT Document 34 Filed 04/09/19 Page 2 of 3

CLARKE PLACE, UNIT 330, RESTON, VIRGINIA,
THAT iS, ALL THAT TRACT OR PARCEL OF LAND,
SITUATED IN THE COUNTY OF FAIRFAX, AND
STATE OF VIRGINIA, AND MORE PARTICULARLY
DESCRIBED IN A CERTAIN DEED RECORDED IN
BOOK 23831 OF DEEDS AT PAGE 1070 IN FAIRFAX
COUNTY CIRCUIT COURT,

Defendants.

 

STIPULATION OF DISMISSAL

 

PLEASE TAKE NOTICE, that the United States of America by James P. Kennedy, Jr.,
United States Attorney for the Western District of New York, and Grace M. Carducci,
Assistant United States Attorney, of counsel, and Peter Zeidenberg, Esq. as attorney for Bin
(Ben) Wen, and Barry Coburn, Esq. as attorney for Peng (Jessica) Zhang, pursuant to Rule
41(a)(1)(A)(Gii) of the Federal Rules of Civil Procedure, hereby stipulate and agree to by and
between the respective parties that the case against the premises and real property captioned
above be dismissed without prejudice, each party to bear their own costs, and the Court may

enter an Order accordingly, notice by the Clerk being hereby waived.

JAMES P. KENNEDY, JR.
nited States Attorney
tern District of New York

 
  

DATED: 9 4

 

By: . CC
Assistant U.S. A ey

ited States Attorney's Office
estern District of New York
500 Federal Building

100 State Street

Rochester, New York 14614

(585) 263-6760

 
 
 
Case 6:16-cv-06112-MAT Document 34 Filed 04/09/19 Page 3 of 3

DATED: of ¢/| /0

DATED: 4 L/ 4

IT IS SO ORDERED:

OC bil,

PETER ZEIDENBERG,
Attorney for Bin (Ben) Wén
Arent Fox LLP

1717 K. Street, NW
Washington, DC 20006
(202) 857-6139

Lila

<BARRY COBGRN, ESQ

Attorney for Peng (Jessica) Zhang

Coburn & Greenbaum, PLLC

1710 Rhode Island Avenue, NW, 2" Floor
Washington, DC 20036

(202) 657-5006

DATED: Gn- Poo , 2019, at Rochester, New York.

 

LYheb dl aba
HON. MICHAEL A. TELESCA

United States District Judge
